759 N.W.2d 389 (2009)
UNITY APOSTOLIC CATHEDRAL, Joyce Haddon, and Dr. Clarence B. Haddon, Plaintiffs-Appellees,
v.
WAYNE COUNTY TREASURER and Larone Garrett, Defendants, and
Synergy Acquisitions, L.L.C., Third-Party Defendant-Appellant.
Docket No. 136908. COA No. 263499.
Supreme Court of Michigan.
January 27, 2009.


*390 Order
On order of the Court, the motion for reconsideration of this Court's October 27, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.